Citation Nr: 0113252	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  94-16 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a 
malignant melanoma of the left foot.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from September 1966 to July 1968.  
He died in September 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.


FINDINGS OF FACT

1.  The veteran appealed the Board's July 1999 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2000, the Court issued a decision on 
the appeal.  

2.  Thereafter, the Court received notice that the veteran 
died in September 2000.  

3.  In a February 2001 Order, the Court withdrew its December 
2000 opinion, vacated the July 1999 Board decision, and 
dismissed the veteran's appeal for lack of jurisdiction.     


CONCLUSION OF LAW

The veteran's appeal on the issue of service connection for 
residuals of a malignant melanoma of the left foot has become 
moot by virtue of the veteran's death.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 20.1302 (2000); 
Landicho v. Brown, 7 Vet. App. 42 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 1999 decision, the Board denied service connection 
for residuals of a malignant melanoma of the left foot.  The 
veteran appealed that decision to the Court.  In December 
2000, the Court issued a decision on the appeal.  However, 
after the issuance of that decision, the Court received 
notice that the veteran died in September 2000.  In a 
February 2001 Order, the Court withdrew its December 2000 
opinion, vacated the July 1999 Board decision, and dismissed 
the veteran's appeal for lack of jurisdiction.     

An appellant's claim does not survive his death.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  When an appellant dies 
during the pendency of an appeal to the Court, the 
appropriate remedy is to vacate the underlying Board 
decision, which causes the underlying RO decision to be 
vacated as well, and to dismiss the appeal.  Landicho, 7 Vet. 
App. at 54.   Such action ensures that the Board decision and 
the underlying RO decision will have no preclusive effect in 
the adjudication of any accrued-benefits claims derived from 
the veteran's entitlements. Id.  

The Court's February 2001 Order vacated the July 1999 Board 
decision.  Because the appeal to the Board has become moot by 
virtue of the veteran's death, it must be dismissed for lack 
of jurisdiction.  38 C.F.R. § 20.1302 (2000).  Accordingly, 
the Board hereby vacates the July 1999 Board decision and 
dismisses the appeal before the Board.  


ORDER

The July 1999 Board decision is vacated.  

The veteran's appeal on the issue of service connection for 
residuals of a malignant melanoma of the left foot is 
dismissed.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

